In an action for a divorce and ancillary relief, the defendant appeals from an order of the Supreme Court, Suffolk County (Blydenburgh, J.), dated December 29, 2000, which denied his motion for leave to vacate his default in answering, and granted the plaintiff’s cross motion for leave to enter a judgment upon his default, and for an inquest on the financial issues.
Ordered that the order is reversed, as a matter of discretion, with costs, the motion is granted, and the cross motion is denied.
The Supreme Court erred in denying the defendant’s motion to vacate his default in answering. Given the State’s liberal policy toward preventing defaults in matrimonial actions, the reasonable excuse proffered for the defendant’s delay in answering, the demonstration of a meritorious defense, and the lack of prejudice to the plaintiff, the defendant should have been granted an extension of time to serve an answer (see, CPLR 3012 [d]; Adams v Adams, 255 AD2d 535; Kremer v Kremer, 150 AD2d 759). Santucci, J. P., S. Miller, Luciano, Feuerstein and Adams, JJ., concur.